DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 6, specifically that the multicolor barcode contains a start region, a data region and a check region in sequence, wherein the data region contains a color block, the check block contains a color block, and the start block contains two different color blocks including a white block, in view of all other limitations present in the claims.
Examiner generally finds the details of the barcode as presented are very specific and not found in the art.  The art does generally teach barcode presentations and scanning methods, but not with this specificity.

Cheon (US 2008/0191035) teaches a linear barcode with a color section and a check section at the bottom, but does not teach the specifics of the sequential start, data and check sections.
Chang (US 2007/0272755) teaches a barcode with a color data section, wherein anchor positions for check bits are embedded at edges of the barcode.  If one construes the different check bits as alternately start and check bits, these bits are all black and none are color check bits, so Chang cannot teach the limitations of claim 6.
Feng (US 2017/0076191) teaches a two dimensional barcode generation system including check bits and data bits, wherein a method determines a starting bit and generates a new code based on this section, wherein the three aspects are delineated.  However, none of these sections refer to colors of the data section.
Examiner additionally identifies CN 108960382 and CN 107871151, which have the same inventive entity, and teach the limitations of the claims.  It is noted that these do not have a translated US version.
Claims 7-25 depend upon claim 6, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876